                                           Case 3:12-cr-00119-SI Document 1769 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 12-cr-00119-SI-1
                                   8                    Plaintiff,
                                                                                             ORDER DIRECTING STATUS
                                   9              v.                                         REPORT BY SEPTEMBER 23, 2020
                                  10     JOSEPH ORTIZ,                                       Re: Dkt. No. 1681
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant’s 28 U.S.C. § 2255 motion has been stayed since September 28, 2018, pursuant

                                  14   to the parties’ stipulation and this Court’s order awaiting the resolution of several cases then pending

                                  15   in the Ninth Circuit. See Dkt. No. 1681. At the time of the filing of the stipulation and order, one

                                  16   case (Dominquez) had been fully briefed and one case (Blackstone) had been decided by a panel and

                                  17   was possibly going to be reconsidered en banc.

                                  18          The Court directs the parties to notify the Court by joint letter no later than September 23,

                                  19   2020, regarding the status of Dominguez and Blackstone and whether a continued stay of defendant’s

                                  20   2255 petition is appropriate.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: September 15, 2020                      ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
